THOMPSON, District Judge,
after stating the facts, delivered the following opinion:
This is an action brought to recover of the defendant the statutory penalty of $100 for the violation of section 4 of the act of Congress *361approved March 2, 1893 (27 Stat. 531, c. 196 [U. S. Comp. St. 1901, p. 3174]), known as the “Safety Appliance Act,” and the acts amendatory thereof, because of the use of a car in interstate commerce not provided with a grab iron on the “B” end thereof. The parties having, by written stipulation filed with the clerk, waived a jury, the cause was submitted to the court by agreement of the parties upon the facts stated in the report of Government Inspectors H. W. Belknap and James J. Coutts, made to the Interstate Commerce Commission, a copy of which was presented to the court by the parties and filed herein.
The contention of the defendant is that the car in question was not in use at the time of the alleged violation of said section 4. The statement of the inspectors in relation thereto is as follows:
“This car was delivered to Penna. Co. by the T. & O. C. in this defective-condition. Accepted by the Penna. Co., at their Franklinton Yard and taken to the Twentieth Street Yard to be put in a train for movement East.”
When -it was moved from the Franklinton yard to the Twentieth-street yard, to be put in a train for movement East, it was used in interstate commerce, within the meaning of the safety appliance act, as interpreted by the Supreme Court in Johnson v. Southern Pacific Company, 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363, and there will be a finding and judgment in favor of the plaintiff, as prayed in the petition.